            Case 1:18-cv-11229-ADB Document 17 Filed 10/17/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

                                            )
ANTHONY GATTINERI,                          )
                                            )
                                Plaintiff,  )
                                            )
v.                                          )                 Civil Action No. 18-cv-11229-ADB
                                            )
WYNN MA, LLC and WYNN                       )
RESORTS, LIMITED                            )
                                            )
                                Defendants. )
                                            )
                                            )
WYNN MA, LLC,                               )
                                            )
                 Plaintiff-in-Counterclaim, )
                                            )
v.                                          )
                                            )
ANTHONY GATTINERI,                          )
                                            )
                 Defendant-in-Counterclaim. )
                                            )

                          LOCAL RULE 16.1(D)(3) CERTIFICATION

       Plaintiff, Anthony Gattineri, and his undersigned counsel certify that they have conferred:

       1.       With a view to establishing a budget for the costs of conducting the full course –

and various alternative courses – of the litigation; and

       2.       To consider the resolution of the litigation through the use of alternative dispute

resolution programs such as those outlined in L. R. 16.4.

Anthony Gattineri, Plaintiff/Defendant-in-          Plaintiff’s Counsel:
Counterclaim,

/s/ Anthony Gattineri                               /s/ Stephen F. Gordon
Anthony Gattineri                                   Stephen F. Gordon (BBO No. 203600)
                                                    Todd B. Gordon (BBO No. 652482)
                                                    Robert A. DiSorbo (BBO No. 699357)
             Case 1:18-cv-11229-ADB Document 17 Filed 10/17/18 Page 2 of 2



                                                                         The Gordon Law Firm LLP
                                                                         River Place
                                                                         57 River Street
                                                                         Wellesley, MA 02481
                                                                         Tel: (617) 261-0100
                                                                         Fax: (617) 261-0789
                                                                               Email: sgordon@gordonfirm.com
                                                                                tgordon@gordonfirm.com
                                                                                rdisorbo@gordonfirm.com
Dated: October 17, 2018

                                               CERTIFICATE OF SERVICE

        I, Stephen F. Gordon, hereby certify that this document filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on October
17, 2018.

                                                                           /s/ Stephen F. Gordon
                                                                           Stephen F. Gordon (BBO No. 203600)

P:\Clients-GLF\Gattineri, A (Wynn Casino)\Plead\Certification per Local Rule 16 1(D)(3).docx




                                                                     2
